291 S.W.3d 585 (2009)
Larry NEELY, Appellant,
v.
Lona McCASTLAIN, Prosecuting Attorney in her Official Capacity as Prosecuting Attorney of the 23rd Judicial District, Lonoke County, Arkansas, and State of Arkansas, Appellees.
No. 08-973.
Supreme Court of Arkansas.
January 30, 2009.
*586 J. Thomas Sullivan, Little Rock, for appellant.
PER CURIAM.
Appellant Larry Neely appeals from the circuit court's order granting summary judgment to appellees Lona McCastlain and the State of Arkansas. Because appellant has submitted a brief without a proper addendum in violation of Arkansas Supreme Court Rule 4-2(a)(8) (2008), we order rebriefing.
Rule 4-2(a)(8) provides that the appellant's brief shall contain an addendum that includes a true legible photocopy of the order or judgment from which the appeal is taken, "along with any other relevant pleadings, documents, or exhibits essential to an understanding of the case and the Court's jurisdiction on appeal." Rule 4-2(b)(3) provides that, if the court finds the abstract or addendum to be deficient, such that the court cannot reach the merits of the case, or such as to cause an unreasonable or unjust delay in the disposition of the appeal, then the court may notify the appellant of the deficiencies and allow appellant to file a substituted brief.
Here, appellant's brief is deficient because his addendum lacks relevant pleadings essential to an understanding of the case. While appellant has included a copy of his complaint for declaratory judgment and writ of habeas corpus, he has failed to include the appellees' answers to that complaint, the appellees' joint motion for summary judgment, and his response to that motion. Also, as part of his argument, appellant discusses information in two affidavits, one affidavit of his own and one affidavit of the investigating officer in his underlying criminal action, but neither affidavit is included in the addendum.
Because appellant has failed to comply with our rules, we order him to file a substituted addendum and brief within fifteen days from the date of entry of this order. If appellant fails to do so within the prescribed time, the judgment appealed from may be affirmed for noncompliance with Rule 4-2. After service of the substituted brief, the appellees shall have an opportunity to revise or supplement their brief in the time prescribed by the clerk.
Rebriefing ordered.